Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 1 of 14 Page ID #:3571



     1 Douglas J. Rosner, ESQ., SBN 094466
       rosnerlaw@earthlink.net
     2 LAW OFFICES OF DOUGLAS JOSEPH ROSNER
       2625 Townsgate Road, Suite 330
     3 Westlake Village, California 91361
       Telephone No. (818) 501-8400
     4 Facsimile No.: (818) 880-4485
     5 Attorney for Defendant/Cross-Defendants,
       Labrador Entertainment, Inc. dba Spider Cues
     6 Music Library, Labrador Entertainment, LLC,
       Noel Palmer Webb, an individual and Webb Family Trusts
     7
     8                        UNITED STATES DISTRICT COURT
     9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    10
         BEATBOX MUSIC, PTY, LTD.,              )   Case No. 2:17-cv-6108-MWF (JPRx)
    11                                          )   Assigned to the Hon. Michael W.
                           Plaintiff,           )   Fitzgerald
    12               vs.                        )
                                                )   Reply to Plaintiff Beatbox Music Pty,
    13   LABRADOR ENTERTAINMENT,                )   LTD.’s Response to Labrador
         INC., DBA SPIDER CUES MUSIC            )   Entertainment, Inc., Labrador
    14   LIBRARY, a California corporation,     )   Entertainment, LLC, Noel Webb and
                                                )   Webb family Trust’s Motion for
    15                     Defendants.          )   Judgment on the Pleadings as to the
                                                )   First Amended Complaint’s 5th, 7th,
    16                                          )   & 8th Causes of Action
         MICHAEL COHEN, an individual,          )
    17                                          )   Hearing Date: January 11, 2021
                       Cross-Complainant,       )   Time: 10:00 a.m.
    18   vs.                                    )   Place: Courtroom 5A - Los Angeles
                                                )   Judge: Hon. Michael W. Fitzgerald
    19   LABRADOR ENTERTAINMENT                 )   [Proposed Order Filed Concurrently
         INC., D/B/A SPIDER CUES MUSIC          )   Herewith]
    20   LIBRARY, a California Corporation,     )
                                                )
    21                 Cross-Defendant.         )
         ____________________________________
    22
    23
    24
    25   REPLY TO PLAINTIFF BEATBOX MUSIC PTY, LTD.'S RESPONSE MOTION FOR
    26   JUDGMENT ON THE PLEADINGS
    27                              Case No. 2:17-cv-6108-MWF
    28                                          i
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 2 of 14 Page ID #:3572



     1   TABLE OF CONTENTS                                                                                   PAGE NUMBER
     2   I. INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
     3   III. ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
     4   A. Alter Ego.... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
     5   1. Even if an Alter Ego Cause of Action may be asserted on its own,
     6   Beatbox fails to plead sufficient facts to support such a cause of action.. . . . . . . . . . 4
     7   2. Beatbox is required to meet FRCP 9(b) as it alleges fraud.. ... . . . . . . . . . . . . . . . . 6
     8   3. Beatbox is not entitled to re-allege or re-plead its Alter Ego theory..... . . . . . . . . . 7
     9   B. Beatbox’s voidable transfer claims fail, given other relief available to it. . . . . . . . 8
    10   C. Joinder of Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
    11   D. Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25   REPLY TO PLAINTIFF BEATBOX MUSIC PTY, LTD.'S RESPONSE MOTION FOR
    26   JUDGMENT ON THE PLEADINGS
    27                                             Case No. 2:17-cv-6108-MWF
    28                                                                  ii
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 3 of 14 Page ID #:3573



     1                                          TABLE OF AUTHORITIES
     2   Statutes                                                                                                Page Number
     3   Federal Rule of Civil Procedure 12(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 7
     4   Federal Rule of Civil Procedure 25(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 9
     5   Federal Rule of Civil Procedure 12(b)(6). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 6, 8
     6   Federal Rule of Civil Procedure 8 (a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
     7   Federal Rule of Civil Procedure 8 (a) (2) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
     8   Federal Rule of Civil Procedure 9 (b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
     9   Federal Rule of Civil Procedure 15 (a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    10   Uniform Voidable Transactions Act (UVTA). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
    11   Civil Code § 3439. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
    12   Federal Rule of Civil Procedure 25(a) (3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
    13
    14   Cases
    15   Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047 (9th Cir. 2011). 2
    16   Ashcroft v. Iqbal, 556 U.S. 662 (2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3
    17   Conservation Force v. Salazar, 646 F.3d 1240 (9th Cir. 2011). . . . . . . . . . . . . . . . . . 2
    18   Navarrov. Block, 250 F.3d 729, 732 (9th Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . 2
    19   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). . . . . . . . . . . . . . . . . . . . . . . 2-3
    20   In re Currency Conversion Fee Antitrust Litigation
    21   265 F.Supp.2d 385, 426 (S.D.N.Y.2003.).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
    22   Gerritsen v. Warner Bros. Entm't Inc., 116 F.Supp.3d 1104, (C.D. Cal.2015.). . . . . . 4
    23
    24
    25   REPLY TO PLAINTIFF BEATBOX MUSIC PTY, LTD.'S RESPONSE MOTION FOR
    26   JUDGMENT ON THE PLEADINGS
    27                                           Case No. 2:17-cv-6108-MWF
    28                                                               iii
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 4 of 14 Page ID #:3574



     1   Cases (Continued)                                                                                   Page Number
     2
     3   Barba v. Seung Heun Lee, 2009 WL 8747368, (D. Ariz. Nov. 4, 2009). . . . . . . . . . 4
     4   Ardente, Inc. v. Shanley, 2010 WL 546485 (N.D. Cal. Feb. 9, 2010.. . . . . . . . . . . . . 4
     5   Leek v. Cooper, 194 Cal. App. 4th 399 (2011).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-5
     6   Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002).. . . . . . . . . . . . . . . . . . . . . . . . . . 6
     7   Pacific Gas Electric v. Jesse M. Lange Distributor
     8   2005 WL 3507968 (E.D. Cal. Dec. 21, 2005).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
     9   Porter v. Jones, 319 F.3d 483 (9th Cir.2003)... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
    10   Edwards v. Marin Park, Inc., 356 F.3d 1058 (9th Cir.2004). . . . . . . . . . . . . . . . . . . . 6
    11   Bly-Magee v. California, 236 F.3d 1014 (9th Cir.2001). . . . . . . . . . . . . . . . . . . . . . 6-7
    12   In re Nordeen, 495 B.R. 468 (B.A.P. 9th Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . 7
    13   Mirmehdi v. United States, 689 F.3d 975 (9th Cir.2012).. . . . . . . . . . . . . . . . . . . . . . 7
    14   United States ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047 (9th Cir.2011). 7
    15   Foman v. Davis, 371 U.S. 178, (1962). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
    16   Choi v. 8th Bridge Capital, Inc., No. 17-cv-8958-CAS, 2019
    17   WL 4956147, at *2 (C.D. Cal. Oct. 7, 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9-10
    18   Publications
    19   James F. Fotenos et al., California Practice Guide: Corporation
    20   The Rutter Group 2020. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
    21
    22
    23
    24
    25   REPLY TO PLAINTIFF BEATBOX MUSIC PTY, LTD.'S RESPONSE MOTION FOR
    26   JUDGMENT ON THE PLEADINGS
    27                                          Case No. 2:17-cv-6108-MWF
    28                                                             iv
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 5 of 14 Page ID #:3575



     1 Douglas J. Rosner, ESQ., SBN 094466
       rosnerlaw@earthlink.net
     2 LAW OFFICES OF DOUGLAS JOSEPH ROSNER
       2625 Townsgate Road, Suite 330
     3 Westlake Village, California 91361
       Telephone No. (818) 501-8400
     4 Facsimile No.: (818) 880-4485
     5 Attorney for Defendant/Cross-Defendants,
       Labrador Entertainment, Inc. dba Spider Cues Music Library,
     6 Labrador Entertainment, LLC, Noel Palmer Webb,
       an individual and Webb Family Trusts
     7
     8
     9                            UNITED STATES DISTRICT COURT
    10            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    11
    12   BEATBOX MUSIC, PTY, LTD.,               )   Case No. 2:17-cv-6108-MWF (JPRx)
                                                 )   Assigned to the Hon. Michael W.
    13                         Plaintiff,        )   Fitzgerald
                         vs.                     )
    14                                           )   Reply to Plaintiff Beatbox Music Pty,
         LABRADOR ENTERTAINMENT,                 )   LTD.’s Response to Labrador
    15   INC., DBA SPIDER CUES MUSIC             )   Entertainment, Inc., Labrador
         LIBRARY, a California corporation,      )   Entertainment, LLC, Noel Webb and
    16                                           )   Webb family Trust’s Motion for
                        Defendants.              )   Judgment on the Pleadings as to the
    17   _______________________________         )   First Amended Complaint’s 5th, 7th,
                                                 )   & 8th Causes of Action
    18                                           )
          AND ALL RELATED ACTIONS                )   Hearing Date: January 11, 2021
    19                                           )   Time: 10:00 a.m.
                                                     Place: Courtroom 5A - Los Angeles
    20                                               Judge: Hon. Michael W. Fitzgerald

    21
    22
    23
    24
    25
    26
    27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
    28   the Pleadings                                                         Page 1 of 10
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 6 of 14 Page ID #:3576



     1         I. INTRODUCTION
     2         Defendants’ Motion for Judgment on the Pleadings (MFJ) seeks judgment on
     3   the pleadings pursuant to FRCP 12(c), and judgment of Beatbox Music, Pty, LTD
     4   ‘Beatbox”’s fifth, seventh, and eight causes of action with prejudice.
     5         Clearly this Motion seeks a judgment under FRCP 12(c), not a dismissal of the
     6   allegations pursuant to FRCP 12(b)(6). While the allegations will be “dismissed”
     7   from further proceedings, this is not the same as a pre-answer dismissal allowing
     8   Plaintiff to re-allege facts sufficient to support their original theory.
     9         Federal Rule of Civil Procedure 12(c) provides “[a]fter the pleadings are closed
    10   - but early enough not to delay trial - a party may move for judgment on the
    11   pleadings.” A Rule 12(c) motion is “functionally identical" to a Rule 12(b)(6)
    12   motion, and the same legal standard applies to both. [Cafasso, U.S. ex rel. v. Gen.
    13   Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011).] When considering
    14   a Rule 12(c) motion, a district court “must accept the facts as pled by the
    15   nonmovant.” (Id. at 1053.) The district court then must apply the Iqbal standard to
    16   determine “whether the complaint's factual allegations, together with all reasonable
    17   inferences, state a plausible claim for relief.” [Cafasso, 637 F.3d at 1054 & n.4 (citing
    18   Ashcroft v. Iqbal, 556 U.S. 662 (2009)).]
    19         “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure
    20   to state a claim upon which relief can be granted ‘tests the legal sufficiency of a
    21   claim.’” [Conservation Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011)
    22   (quoting Navarrov. Block, 250 F.3d 729, 732 (9th Cir. 2001).] To survive a Rule
    23   12(b)(6) motion, a complaint must contain “enough facts to state a claim to relief that
    24   is plausible on its face.” [Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).] “A
    25   claim has facial plausibility when the plaintiff pleads factual content that allows the
    26
    27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
    28   the Pleadings                                                                 Page 2 of 10
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 7 of 14 Page ID #:3577



     1   court to draw the reasonable inference that the defendant is liable for the misconduct
     2   alleged.” [Ashcroft v. Iqbal, 556 U.S. at 678.] “The plausibility standard is not akin
     3   to a probability requirement, but it asks for more than a sheer possibility that a
     4   defendant has acted unlawfully.” (internal quotation marks omitted) (Id.)
     5         Beatbox’s Alter Ego Theory claim, plead as Count V of the First Amended
     6   Complaint (“FAC”), is not cognizable as a standalone cause of action, and even if it
     7   were, Beatbox fails to plead adequate facts to allow a Court to find in their favor.
     8         Counts VII and VIII of the FAC fail because Beatbox cannot show it has
     9   suffered any prejudice as a result of the transfer at issue and otherwise has adequate
    10   legal remedies. Both entities involved in the transfer, Labrador Entertainment, Inc.
    11   and Labrador Entertainment, LLC, are parties, and face liability should Plaintiff
    12   prevail on its contract claims.
    13         Labrador Entertainment, LLC also requests an order under FRCP 25(c) joining
    14   it as a defendant to Beatbox’s first cause of action (breach of contract) and third cause
    15   of action (express indemnity). This joinder is appropriate and serves all parties.
    16   Beatbox is wrong in its response when it alleges Labrador falsely asserts “the parties
    17   have agreed ‘that the contract at issue in this lawsuit has been transferred to that
    18   LLC,’” (Pl. Resp., ECF 172 3:15-17.) Citing the operative pleadings in its motion,
    19   Labrador states the opposite is true, “[t]he parties agree that Labrador Entertainment,
    20   Inc. transferred the music licensing agreement at the crux of this case to Labrador
    21   Entertainment, LLC, so that joinder is appropriate.” (Labrador’s Mem. of P&A, ECF
    22   No. 170-1, 8:8-11.)
    23   ///
    24   ///
    25
    26
    27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
    28   the Pleadings                                                                Page 3 of 10
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 8 of 14 Page ID #:3578



     1         II. ARGUMENT
     2         A. Alter Ego
     3         1. Even if an Alter Ego Cause of Action may be asserted on its own,
     4   Beatbox fails to plead sufficient facts to support such a cause of action
     5         Plaintiff has discussed at length the legal standard for pleading a cause of
     6   action for Alter Ego. Simply, conclusory allegations of “alter ego” are insufficient to
     7   state a claim.
     8         “Conclusory allegations of ‘alter ego’ status are insufficient to state a claim.
     9   “[P]urely conclusory allegations cannot suffice to state a claim based on veil-piercing
    10   or alter-ego liability, even under the liberal notice pleading standard.” [In re Currency
    11   Conversion Fee Antitrust Litigation, 265 F.Supp.2d 385, 426 (S.D.N.Y.2003.) ] “[I]n
    12   order to overcome the presumption of separateness afforded to related corporations,
    13   [plaintiff] is required to plead more specific facts supporting its claims, not mere
    14   conclusory allegations” [Internal citation and quotations omitted] [Gerritsen v.
    15   Warner Bros. Entm't Inc., 116 F.Supp.3d 1104, 1136-1137 (C.D. Cal. 2015.] See also
    16   Barba v. Seung Heun Lee, 2009 WL 8747368, at *4 (D. Ariz. Nov. 4, 2009). “In
    17   alleging alter ego liability under the pleading standard of Rule 8(a), the plaintiff must
    18   do more that make conclusory statements regarding an alter ego relationship between
    19   individual and corporate defendants; the plaintiff must allege specific facts
    20   supporting application of the alter ego doctrine.” (Id.)
    21         Alter ego “is not a cause of action but a doctrine for determining the party upon
    22   whom liability should be imposed” [Ardente, Inc. v. Shanley, 2010 WL 546485 at *4
    23   (N.D. Cal. Feb. 9, 2010.] Beatbox proffers Leek v. Cooper, 194 Cal. App. 4th 399
    24   (2011) to support their claim alter ego is a standalone Cause of Action. Leak does
    25   not. Importantly, Leak requires specific facts in the allegations and stating, “[A]n
    26
    27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
    28   the Pleadings                                                               Page 4 of 10
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 9 of 14 Page ID #:3579



     1   allegation that a person owns all of the corporate stock and makes all of the
     2   management decisions is insufficient to cause the court to disregard the corporate
     3   entity,” [Internal citations omitted.] Leak continues with a sample of items plaintiffs
     4   may allege in order to assert an alter ego claim:
     5         [c]ommingling of funds and other assets, failure to segregate funds of the
               separate entities, and the unauthorized diversion of corporate funds or
     6         assets to other than corporate uses . . . ; . . . the treatment by an
               individual of the assets of the corporation as his own . . . ; . . . the failure
     7         to obtain authority to issue stock or to subscribe to or issue the same . . . ;
               . . . the holding out by an individual that he is personally liable for the
     8         debts of the corporation . . . ; the failure to maintain minutes or adequate
               corporate records . . . ; . . . sole ownership of all of the stock in a
     9         corporation by one individual or the members of a family . . . ; . . . the
               failure to adequately capitalize a corporation; the total absence of
    10         corporate assets, and undercapitalization . . .;. . . the use of a corporation
               as a mere shell, instrumentality or conduit for a single venture or the
    11         business of an individual or another corporation . . .;. . . the concealment
               and misrepresentation of the identity of the responsible ownership,
    12         management and financial interest, or concealment of personal business
               activities . . . ; . . . the disregard of legal formalities and the failure to
    13         maintain arm's length relationships among related entities . . . ; . . . the
               use of the corporate entity to procure labor, services or merchandise for
    14         another person or entity . . .;. . . the diversion of assets from a
               corporation by or to a stockholder or other person or entity, to the
    15         detriment of creditors, or the manipulation of assets and liabilities
               between entities so as to concentrate the assets in one and the liabilities
    16         in another . . . ; . . . the contracting with another with intent to avoid
               performance by use of a corporate entity as a shield against personal
    17         liability, or the use of a corporation as a subterfuge of illegal transactions
               . . .;. . . and the formation and use of a corporation to transfer to it the
    18         existing liability of another person or entity.' . . (internal citations
               omitted.) (Id. at 417-418.)
    19
               Beatbox fails to allege none of these, or any others, only a handful of
    20
         conclusory conclusions of unity of interests, mere shells, and similar boilerplate
    21
         allegations. Even if Beatbox could allege sufficient facts to show a unity of interest
    22
         and ownership, to support a theory of alter ego liability, additionally allegations
    23
         would be required to show an inequitable result if Mr. Noel Webb was not an alter
    24
         ego of the corporations.
    25
    26
    27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
    28   the Pleadings                                                                  Page 5 of 10
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 10 of 14 Page ID
                                 #:3580


  1          Difficulty in enforcing a judgment does not alone satisfy this. [Internal citation
  2   omitted.] (Id. at 418.) Required are allegations of bad faith conduct causing inequity
  3   by allowing Mr. Webb to hide behind the corporate form. (Id.) None is alleged.
  4          2. Beatbox is required to meet FRCP 9(b) as it alleges fraud.
  5          FRCP 8(a)’s simplified pleading standard applies to all civil actions, except for
  6   those stated in Rule 9(b) that “provides for greater particularity in all averments of
  7   fraud or mistake.” [Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002); See also
  8   Pacific Gas Electric v. Jesse M. Lange Distributor, 2005 WL 3507968, at *3 (E.D.
  9   Cal. Dec. 21, 2005).]
 10          “To survive a motion to dismiss for failure to state a claim under FRCP
 11   12(b)(6)1, a complaint generally must satisfy only the minimal notice pleading
 12   requirements of [Federal] Rule [of Civil Procedure] 8(a)(2).” [internal quote omitted.]
 13   [Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) citing Porter v. Jones, 319
 14   F.3d 483, 494 (9th Cir.2003).] However, where a complaint includes allegations of
 15   fraud, Federal Rule of Civil Procedure 9(b) requires more specificity including an
 16   account of the “time, place, and specific content of the false representations as well as
 17   the identities of the parties to the misrepresentations.”[internal quote omitted.] (Id.)
 18   citing Edwards v. Marin Park, Inc., 356 F.3d 1058, 1066 (9th Cir.2004) (citation
 19   omitted). “To comply with Rule 9(b), allegations of fraud must be specific enough to
 20   give defendants notice of the particular misconduct which is alleged to constitute the
 21   fraud charged so that they can defend against the charge and not just deny that they
 22   have done anything wrong.” [internal quote omitted.] (Id.) citing Bly-Magee v.
 23
 24          1
                 A Rule 12(c) motion is “functionally identical" to a Rule 12(b)(6) motion, and the same legal
 25   standard applies to both. (Cafasso, 637 F.3d at 1054 n.4.)
 26
 27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
 28   the Pleadings                                                                            Page 6 of 10
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 11 of 14 Page ID
                                 #:3581


  1   California, 236 F.3d 1014, 1019 (9th Cir.2001) (citation, quotations omitted).
  2         In the instant case Beatbox specifically alleges “Fraudulent Conveyance” in
  3   both its Seventh and Eight Cause of Actions requiring it to meet the higher pleading
  4   standards of FRCP 9(b). Beatbox failed to allege any specificity of fact regarding an
  5   alter ego theory to meet this standard.
  6         3. Beatbox is not entitled to re-allege or re-plead its Alter Ego theory.
  7         This instant Motion for a Judgment of the Pleadings is pursuant to FRCP 12(c).
  8   A judgment pursuant to this Rule creates a final judgment on those allegations against
  9   the Labrador Defendants. Beatbox requests leave to amend its FAC to add specific
 10   allegations to further its alter ego theory. It did not make an offer of proof in support
 11   of the request. Beatbox is not entitled to amend its pleadings within the context of
 12   FRCP 12(c), the Court should not give Plaintiffs an opportunity to bring “new”
 13   claims it could have previously brought.
 14         Even if the Court were to consider allowing Beatbox to amend at this late
 15   stage, a decision to allow an amendment is against the weight of justice. “[A] party is
 16   not entitled to an opportunity to amend his complaint if any potential amendment
 17   would be futile . . .” as amended. ) (internal citations omitted). [In re Nordeen, 495
 18   B.R. 468, 490 (B.A.P. 9th Cir. 2013) citing Mirmehdi v. United States, 689 F.3d 975,
 19   985 (9th Cir.2012).] This is particularly true if plaintiffs have had a prior opportunity
 20   to amend their complaint. (Id.) [See also United States ex rel. v. Gen. Dynamics C4
 21   Sys., Inc., 637 F.3d 1047, 1058 (9th Cir.2011) (“The district court's discretion to deny
 22   leave to amend is particularly broad where plaintiff has previously amended the
 23   complaint.”) (internal citations omitted).] While FRCP 15(a) declares leave to amend
 24   “shall be freely given when justice so requires,” (internal quotation omitted.) Courts
 25   may deny such a request due to undue delay, bad faith, or dilatory motive on the part
 26
 27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
 28   the Pleadings                                                               Page 7 of 10
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 12 of 14 Page ID
                                 #:3582


  1   of the Plaintiff. [Foman v. Davis, 371 U.S. 178, 182 (1962).] This case has been
  2   pending since 2017. Beatbox has had ample time and the parties have spent an
  3   inordinate amount of time, energy, and money in this matter to date. Requiring the
  4   defendants to defend yet more allegations at this late juncture is unjust. Labrador
  5   brings this motion seeking a Judgment on the Pleadings, not 12(b)(6) dismissal of
  6   allegations. This Court should find for Labrador and should not grant leave for
  7   Beatbox to amend.
  8         B. Beatbox’s voidable transfer claims fail, given other relief available to it.
  9         Beatbox’s allegations of Fraudulent Transfers are included within remedies
 10   under the Uniform Voidable Transactions Act (UVTA) and the Uniform Fraudulent
 11   Transfer Act (UFTA) which replaced it four years ago applies in this case. [See Cal.
 12   Civ. Code § 3439 (UVTA effective January 1, 2016).] Each of these Acts require
 13   “entitlement to relief and inadequacy of a remedy at law.” [Mehrtash v. Mehrtash, 93
 14   Cal. App. 4th 75, 80 (Cal. App. 4th 2001).] Because Beatbox has a remedy at law
 15   already plead, breach of contract, Beatbox is not entitled to a second (or third) remedy
 16   at law.
 17         C. Joinder of Parties
 18         Beatbox claims it is improper for Defendant to join further parties because it
 19   would be procedurally improper. However, both the transferor (Labrador
 20   Entertainment, Inc.) and transferee (Labrador Entertainment, LLC) already are named
 21   defendants facing potential liability should Beatbox ultimately prevail on its claims.
 22   Further, Beatbox argues because the corporation is allegedly insolvent, it cannot seek
 23   a remedy against them. However, as Defendant has indicated in the original MFJ, the
 24   Court has power to ultimately hold either corporation liable for the amount of any
 25   judgment, and no assets have been moved beyond the reach of Beatbox. Beatbox’s
 26
 27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
 28   the Pleadings                                                              Page 8 of 10
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 13 of 14 Page ID
                                 #:3583


  1   Fraudulent Transfer causes of action are unnecessarily redundant to this action, and
  2   the Court should find for Defendants.
  3         Pursuant to FRCP 25(c) Labrador does seek to join Labrador Entertainment,
  4   LLC as a party to the First and Third Causes of Action. FRCP 25(c) states, “[i]f an
  5   interest is transferred, the action may be continued by or against the original party
  6   unless the court, on motion, orders the transferee to be substituted in the action or
  7   joined with the original party. The motion must be served as provided in Rule
  8   25(a)(3).”
  9         This is proper because the contract in this matter has been transferred from
 10   Labrador Entertainment, Inc. to Labrador Entertainment, LLC. Such a joinder is
 11   plainly appropriate because the parties agree Labrador Entertainment, Inc. transferred
 12   the music licensing agreement to Labrador Entertainment, LLC. Beatbox argues in
 13   its response to the motion, no motion has been filed seeking to join or substitute
 14   Labrador Entertainment, LLC. [Pl. Resp., ECF 172 9:21-22 fn. 1 - 10:1-8.] However,
 15   that is exactly what Labrador is asking this Court to do in this Motion. Though a
 16   unique request in this motion, Labrador is seeking to bring in proper parties, already
 17   involved. Labrador failure to meet the service requirements of FRCP 25(a)(3). [Id.
 18   10:1-8.)] appears to be Beatbox’s primarily opposition. There is no prejudice to any
 19   to-be-served party, thus a moot point.
 20         D. Conclusion
 21         Beatbox has spent much of the past three years layering unnecessary
 22   complexity on top of its very simple breach of contract lawsuit. Motions for
 23   judgment on the pleadings exist to “save the parties needless and often considerable
 24   time and expense which otherwise would be incurred during discovery and trial.”
 25   [Choi v. 8th Bridge Capital, Inc., No. 17-cv-8958-CAS, 2019 WL 4956147, at *2
 26
 27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
 28   the Pleadings                                                               Page 9 of 10
Case 2:17-cv-06108-MWF-JPR Document 173 Filed 12/26/20 Page 14 of 14 Page ID
                                 #:3584


  1   (C.D. Cal. Oct. 7, 2019) (quoting James F. Fotenos et al., California Practice Guide:
  2   Corporations ¶ 2:48 (THE Rutter Group 2020)]. Those benefits are on full display
  3   here, given that Beatbox has spent much of the past three years layering unnecessary
  4   complexity on top of its very simple breach of contract lawsuit. Fortunately, this
  5   Court has already addressed much of the problem by dismissing two of Beatbox’s
  6   superfluous claims earlier this summer. (Order, ECF No. 157.) As it resolves this
  7   motion, it now has the power to clean up the rest of unnecessary confusion Beatbox
  8   has created and turn this action into what it should have been in the first place: a
  9   straightforward breach of contract dispute between corporations. Labrador requests
 10   that it do so.
 11   DATED: December 28, 2020
 12
 13                               LAW OFFICES OF DOUGLAS JOSEPH ROSNER
 14                                     /s/ Douglas J. Rosner
                                       ___________________
 15                             By:    DOUGLAS J. ROSNER
                                       SBN 094466
 16                                    Attorney for Defendant
                                       Attorney for Defendant/Cross-Defendants,
 17                                    Labrador Entertainment, Inc. dba
                                       Spider Cues Music Library,
 18                                    Labrador Entertainment, LLC, Noel Palmer Webb,
                                       an individual and Webb Family Trusts
 19                                    2625 Townsgate Road, Suite 330
                                       Westlake Village, California 91302
 20                                    Telephone No. (818) 501-8400
                                       email: rosnerlaw@earthlink.net
 21
 22
 23
 24
 25
 26
 27   Reply to Plaintiff Beatbox Music Pty, LTD.’s Response to Motion for Judgment on
 28   the Pleadings                                                               Page 10 of 10
